Title: From John Adams to Richard Peters, 18 June 1789
From: Adams, John
To: Peters, Richard



Dear Sir,
Richmond Hill June 18th. 1789—

Success you say, in yours of the 15th: stamps a substantial value upon measures, yet the Motto under a picture of O. Cromwell, is not without its Justice.
Careat successibus, opto,
Quiquis, ab Eventu, facta notanda putat.
It is a saying in France, “We can never be ruined, for if our ruin had been possible, it would have been accomplished long ago, since the wiser Heads in France have been these hundred years employed in doing all they could to effect it”—Something very like this may be said with great truth of our own Country.
Tho I think we are not out of danger of divisions, yet upon the whole I rest with you in an humble Confidence that all will end well—I am settled on the beautiful banks of the Hudson and expect Mrs. Adams daily—Tho I shall be as happy as a Priest I shall have no objection to a good Residence in the Schuylkill or Delaware, if my superior should command me to remove
Yet we have so much to do, that it would be a pitty to interrupt our deliberations with any questions about Place at present—I am Sir, with great esteem / Your most Obedient
J. Adams.